DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 09/17/2020. Claims 16-32 have been amended. Claims 16-32 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 20, 21 22, 23, 24, 25, 26, 27, 30, 31, 32, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are still many antecedent basis issues and inconsistent terminology throughout the claims. An non-exhaustive list of such issues are provided below. However, it is requested that applicant thoroughly review the claims for all such issues and make the appropriate corrections. 
Claims 18, 24, and 34 recite “a plurality of electrical leads,” however, there does not appear to be a separate element for “electrical leads” in the specification or drawings. Presumably, these are terminal ends of the “conductor wires,” already recited, or, additional “upper conductor wires” or “lower conductor wires.” Claim terminology should be consistent with the specification and with the other claim terms recited in the claims. No separate “electrical leads” are found in the specification. Appropriate correction / clarification is required. 
Claims 18 and 34 also recite “wherein the microprocessor determines a positioning of the location of the basic body relative to the second basic body,” which was already recited in claim 16. It is unclear why this recitation is duplicated in claims 18 and 34 as it adds no additional structure. 
Claim 19 line 9 recites “lateral walls,” but this appears to be identical to the “nub flank” already claimed in claim 16, therefore, it is unclear why this is claimed again using a second term. If this was intended to be the same element, the same term should be used, and no duplicate elements need be recited. If this was intended to be a different lateral wall, it should be claimed with more particularity. Appropriate correction is required. 
Claim 20 recites “the at least one groove.” There is insufficient antecedent basis for this limitation in the claim. No “at least one groove” was previously claimed (claim 20 depends from claims 19 and 16, neither of which recite “at least one groove”). Again, this appears it was intended to recite “at least one groove in the at least one nub flank,” but this terminology, even with proper antecedent basis, appears to conflict with the last line of claim 19 which uses the term “lateral walls.” Consistent terminology should be used. Appropriate correction is required. 
Claim 22 recites a first and second plurality of “closure parts.” This term is not found in the specification with a corresponding part number, therefore, it is unclear what is attempting to be claimed. Whichever elements these are intended to be should be claimed using the appropriate term from the specification with a corresponding part number in the drawings for clarity. 
Claim 23 recites an “encapsulation medium,” which is also not found in the specification. Whichever element this is intended to be should use the term recited in the specification with a corresponding part number in the drawings for clarity. 
Claim 30 now recites that “the basic body has the nub flank and, in an interior of the basic body having the plurality of grooves,” which is confusing and indefinite. The nub flank and the grooves on the nub flank are shown on an exterior of the body. It is unclear why they are recited on an “interior of the basic body,” and what this is intended to mean. Further, the grooves are on the nub flank, therefore, it is also unclear why they are recited on “an interior of the basic body,” as this indicates the grooves are in a different location. If different grooves are intended to be claimed here, they should be claimed with particularly using a different term. If the same grooves are intended, they should be claimed consistently with other recitations. Appropriate correction is required. 
Claim 30 line 6 recites “applying a contact film,” however, a contact film was already recited in claim 24. Presumably this was intended to be “applying the contact film,” or similar. Appropriate correction is required. 
Claim 33 recites “the plurality of top conductor wires,” and “the electrical conductors.” These recitations lack antecedent basis in the claims. Claim 33 depends from claim 16 which does not recite “top conductor wires,” or “electrical conductors,” only “a plurality of conductor wires.” Appropriate correction is required. 
All claimed elements should have a corresponding claim term in the specification with a corresponding part number in the drawings. Each claim term in a claim string should be referenced later using the same term with proper antecedent basis. Different terms should not be used for the same element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nag (US Patent No. 8,690,631) in view of Zibler (US Patent No. 9,128,661).
In Reference to Claims 16, 33, and 34
(Claim 16) A plastic toy building block comprising: a basic body having a bottom, a top, opposite the bottom, and a plurality of recesses passing from the bottom to the top of the basic body (fig’s 6 and 8, top, bottom, and interior of block 210, as well as recesses where items 240 are situated extending from the bottom to the top) and wherein the bottom of the basic body is operable to receive a second top of a second basic body (column 3 line 53 – column 4 line 6); a plurality of nubs extending from the top of the basic body (items 214, fig’s 6 and 7), each of the plurality of nubs including at least one nub flank and a nub top (top and side structure of items 214, fig’s 6 and 7); a plurality of conductor wires contacting at one of the at least one nub flank (items 240, fig’s 6-8), the plurality of conductor wires passing through at least one of the plurality of recesses from the bottom of the basic body to the top (figs 6-8 and column 4 lines 31-38), wherein the plurality of conductor wires receive an electrical contact with a second plurality of conductor wires on second nubs of the second basic body (column 4 lines 6-15, column 4 lines 31-38); and a microprocessor, communicatively coupled with the plurality of conductor wires (item 230, fig’s 6-8, more particularly, item 102, fig. 15 and column 10 lines 6-9; also see column 4 lines 16-26);
  (Claim 33) further comprising: grooves on the at least one nub flank that receive the plurality of top conductor wires inserted from an interior of the basic body through the top of the basic body and electrically coupled to the electrical conductors (grooves through which items 240 are received on nubs, fig’s 6-8).
(Claim 34) wherein the plurality of nubs include a plurality of electrical leads electrically coupled to the plurality of conductor wires (terminal ends of items 240/242 at nub ends, fig’s 6-8), wherein the plurality of conductor wires electrically couple to the second plurality of conductor wires, [] (column 4 lines 6-15, column 4 lines 31-38).
Nag fails to teach the feature of the microprocessor determining positioning depending on electrical connections of claims 16 and 34. 
Zilber teaches (Claim 16) wherein [a] microprocessor is operable to determine a location of the basic body relative to the second basic body based on the received electrical contact of the second plurality of conductor wires (column 4 lines 27-35; column 5 lines 24-41; note matching / mating conductor wires taught in Nag above);
(Claim 34) wherein the microprocessor determines a positioning of the location of the basic body relative to the second basic body (column 4 lines 27-35; column 5 lines 24-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy building block system of Nag with the feature of the microprocessor determining relative positioning of the blocks as taught by the toy building block system of Zilber for the purpose of allowing the system to be used to customize outputs based on the orientations of the blocks relative to each other as taught by Zilber (column 2 lines 16-24), allowing for more complex interactions, making the system more useful, and more interesting, and more attractive to the users. 

Allowable Subject Matter
Claims 17, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112 rejections are partly persuasive. A few of the 112 issues have been resolved. However, there are many outstanding indefinite recitations, antecedent basis issues, and claim term conflicts. See action above for details. 
Applicant’s argument that it would not be obvious to combine the feature of a microprocessor determining relative block locations because this combination would destroy the intended purpose of the secondary reference of Zibler or change the principle operation of Zibler is not persuasive. 
First, applicant argues that the Zibler reference would be destroyed, however, the Zibler reference was only used to show a teaching of a microprocessor with a positioning determination element in a block set to show it would be obvious to add such an element to the primary building block set of Nag. Zibler was not used as the primary reference. No elements have been added to the Zibler reference that would lead to a destruction of the Zibler reference. Therefore, this argument appears to misinterpret the rejection. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant appears to be attempting to bodily incorporate the device of Nag with the device of Zilber in order to come up with an unworkable device, which is not the test for obviousness, and, is also not how the rejection is structured. 
Second, applicant appears to be arguing about elements of the Zibler reference not used in the rejection and not relevant to it. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pointing to elements of the Zibler reference not used in the rejection is not relevant to showing non-obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711